Case 1:20-cv-05489-CLP Document17 Filed 04/21/21 Page 1 of 2 PagelD #: 107

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX Civil Action
ALICE KARAMOUZIS,
Case No.: 1:20-cv-05489
Plaintiff,
-against- ANSWER TO CROSS-CLAIM OF
DEFENDANT, ALL JERSEY

TARGET CORPORATION and ALL JERSEY JANITORIAL SERVICE, NY, INC.
JANITORIAL SERVICE NY, INC.,

Defendant(s).

x
Defendant, TARGET CORPORATION, by its attorneys, FISHMAN McINTYRE

 

LEVINE SAMANSKY, P.C., by way of Answer to the Cross-Claim of Defendant, All Jersey

Janitorial Service NY, Inc., against Target Corporation, says that:

1. As and for a response to paragraph 66 of the Answer to the Amended Verified
Complaint with Cross-Claims of Co-Defendant All Jersey Janitorial Service, Inc., this

defendant, Target Corporation denies each and every allegation contained therein.

WHEREFORE, TARGET CORPORATION, demands judgment dismissing said cross-

claims, together with such other and further relief as this Court may deem just and proper.

Dated: New York, New York Yours etc.,

April 20, 2021 fC -
DD) A

MITCHELL BCKEVINE

FISHMAN MCINTYRE LEVINE SAMANSKY
P.C.

Attorney for Defendant

TARGET CORPORATION

Office & P.O. Address

521 Fifth Avenue, 17" Floor

New York, New York 10175

212-461-7190
Case 1:20-cv-05489-CLP Document17 Filed 04/21/21 Page 2 of 2 PagelD #: 108

VERIFICATION

STATE OF NEW YORK _ )
COUNTY OF KNGS ee

The undersigned, an attorney admitted to practice in the courts of the State of
New York, state that [ am a member of the firm of FISHMAN MCINTYRE P.C., the attorneys
of record for the Defendant, TARGET CORPORATION, in the within action; I have read the
foregoing Answer and know the contents thereof; the same is true to my own knowledge, except
as to matters therein stated to be upon information and belief, and as to those matters I believe
them to be true. I make this verification because my client resides or maintains its principal
place of business in a county other than the one in which my office is located.

The grounds of my belief as to all matters not stated upon my own knowledge are
as follows:

Office files, investigation, etc.

Dated: New York, New York
April 20, 2021

MITCHELL B. LEVINE
